Citation Nr: 1038175	
Decision Date: 10/08/10    Archive Date: 10/15/10

DOCKET NO.  06-39 261	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, 
Indiana


THE ISSUE

1. Entitlement to service connection for bilateral hearing loss 
disability.

2. Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Sean A. Ravin, Esq.


ATTORNEY FOR THE BOARD

L. Jeng, Counsel





INTRODUCTION

The Veteran served on active duty in the United States Air Force 
from September 1965 to January 1969.

This case comes before the Board of Veterans Appeals (the Board) 
on appeal from an October 2005 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, 
Indiana which, in part, denied the Veteran's claims of 
entitlement to service connection for hearing loss and tinnitus.  
In a November 2009 decision, the Board denied the Veteran's 
claims of entitlement to service connection for hearing loss and 
tinnitus.  The Veteran appealed the Board's decision to the 
United States Court of Appeals for Veterans Claims (Court).  In a 
June 2007 Order, the Court granted a Joint Motion for Remand and 
remanded the matter for proceedings consistent with the Motion 
which included vacating the November 2009 Board decision. 

The appeal is REMANDED to the Department of Veterans Affairs 
Regional Office.  VA will notify the appellant if further action 
is required.


REMAND

In its Joint Motion for Remand, the parties indicated that the 
Board failed to provided adequate reasons and bases for accepting 
the September 2005 addendum to the April 2005 VA examination 
report.  The September 2005 VA examination report noted that the 
Veteran's bilateral hearing loss and tinnitus were not caused by 
or the result of military noise exposure.  The examiner's 
conclusion was premised on the Veteran's service treatment 
records showing normal hearing at induction, mild hearing loss at 
6000 Hz in May 1967, with the remainder of the examination 
reports, including the one at service discharge, showing hearing 
within normal limits.  

The parties also noted that the Board did not address the 
credibility of the Veteran's lay statements made during the April 
2005 examination when he indicated that bilateral hearing loss 
had its onset shortly after discharge, and tinnitus had its onset 
in service and has continued since that time.   Among other 
cases, the parties cited to Barr v. Nicholson, 21 Vet. App. 303, 
312 (2007), which held that once VA undertakes the effort to 
provide an examination, even if not statutorily obligated to do 
so, it erred in failing to ensure that the examination was 
adequate.  Furthermore, with respect to the Veteran's lays 
statements, 38 U.S.C.A. § 1154(a) requires that VA give "due 
consideration" to "all pertinent medical and lay evidence" in 
evaluating a claim for disability or death benefits.  Davidson v. 
Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  On remand, the Veteran 
must be provided another VA examination addressing the etiology 
of any current hearing loss and tinnitus, taking into his 
consideration his statements as to onset of the disabilities. 

Accordingly, the case is REMANDED for the following action:

1.	The RO or AMC should arrange for the 
Veteran to undergo an appropriate VA 
examination to determine the nature, 
extent, onset and etiology of any 
bilateral hearing loss disability and 
tinnitus.  The claims folder should be 
made available to and reviewed by the 
examiner.  All indicated studies, 
including an audiological evaluation, 
should be performed, and all findings 
should be reported in detail.

The examiner should provide an opinion as 
to whether it is at least as likely as not 
(i.e. 50 percent or greater probability) 
that the Veteran's bilateral hearing loss 
disability is related to service, and 
particularly, to his report of in-service 
exposure to loud noise.  In rendering this 
opinion, the examiner comment on and 
discuss the Veteran's report regarding the 
onset of his bilateral hearing loss 
shortly after service discharge.  

The examiner should provide an opinion as 
to whether it is at least as likely as not 
(i.e. 50 percent or greater probability) 
that the Veteran's tinnitus is related to 
service, and particularly, to his report 
of in-service exposure to loud noise.  The 
examiner should comment on the Veteran's 
report regarding the onset of his tinnitus 
during service and continuing ever since. 

The rationale for all opinions expressed 
should be provided in a legible report.  
The examiner should reconcile any 
contradictory evidence of record.  

2.	Then, after ensuring any other necessary 
development has been completed, 
readjudicate the Veteran's claims. If 
action remains adverse to the Veteran, 
provide the Veteran and his representative 
with a supplemental statement of the case 
and allow an appropriate opportunity to 
respond.  Thereafter, the case should be 
returned to the Board.

The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).



